UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6313



ABDUR R.H. MUHAMMAD,

                Plaintiff - Appellant,

          v.


BOBBY HARLESS, Superintendent, Wilkes Correctional Center;
SERGEANT COX,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:08-cv-00015-GCM)


Submitted:   May 22, 2008                     Decided:   May 30, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdur R.H. Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Abdur R.H. Muhammad appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Muhammad v.

Harless, No. 5:08-cv-00015-GCM (W.D.N.C. Feb. 21, 2008).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -